Exhibit 10.15

 

QUOTA SHARE RETROCESSION AGREEMENT

 

This Quota Share Retrocession Agreement (“Agreement”), dated as of April 28,
2004, is made and entered into by and between ASSURED GUARANTY RE OVERSEAS LTD.,
formerly known as ACE CAPITAL RE OVERSEAS LTD. (the “Retrocedent”), an insurance
company registered and licensed under the laws of the Islands of Bermuda, and
ACE INA OVERSEAS INSURANCE COMPANY LTD. (the “Retrocessionaire”), an insurance
company registered and licensed under the laws of the Islands of Bermuda.

 

In consideration of the mutual covenants herein contained and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Retrocedent and the Retrocessionaire agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1.  Definitions.  For all purposes with regard to this Agreement, the
following terms shall have the following meanings:

 

A.                                   “Allocated Loss Adjustment Expenses” means
expenses paid by the Retrocedent on or after the Effective Date in connection
with (i) the adjustment of claims under the Reinsurance Agreement, including,
without limitation, court costs, interest upon judgments as it accrues, and
allocated investigation, adjustment, and legal expenses chargeable to the
investigation, negotiation, settlement or defense of a claim or (ii) the
protection, perfection or exercise of any subrogation, salvage or recoupment
rights under the Reinsurance Agreement.  For the avoidance of doubt, “Allocated
Loss Adjustment Expenses” does not include salaries paid to employees of the
Retrocedent or other overhead expenses.

 

B.                                     “Collateral Amount” has the meaning set
forth in Section 8.1.

 

C.                                     “Collateral Statement” has the meaning
set forth in Section 8.1.

 

D.                                    “Covered Losses” means Reinsurance
Agreement Losses and Allocated Loss Adjustment Expenses, net of reinsurance
(other than the reinsurance provided hereunder) actually recovered.

 

E.                                      “Deposit Amount” means, as of any date
of determination, an amount equal to (i) $32,200,000 plus (ii) amounts
previously transferred to the Retrocedent in accordance with Article 8 hereof
minus (iii) amounts previously appropriated by the Retrocedent in accordance
with Article 8 hereof minus (iv) amounts previously transferred to the
Retrocessionaire in accordance with Article 8 hereof plus (v) interest
previously credited in accordance with Article 8 hereof.

 

F.                                      “Effective Date” means April 1, 2004.

 

--------------------------------------------------------------------------------


 

G.                                     “Extra Contractual Obligations” means,
with respect to the Reinsurance Agreement, any and all liabilities (whether they
constitute compensatory, consequential, exemplary or punitive damages) not
covered under any provision of the Reinsurance Agreement that arise from the
handling of any claim on business covered thereunder, including without
limitation, liabilities arising due to the failure by the Retrocessionaire
(acting pursuant to the authority granted to it in Article 6 hereof) to settle
within the policy limit, or by reason of alleged or actual negligence or bad
faith of the Retrocessionaire in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against the insured
thereunder or in the preparation or prosecution of an appeal consequent upon
such action.

 

H.                                    “Quarterly Report” has the meaning set
forth in Section 7.1.

 

I.                                         “Reinsurance Agreement” means that
certain Quota Share Reinsurance Agreement, executed as of December 29, 1999, by
and between JCJ Insurance Company and the Retrocedent (formerly known as KRE
Reinsurance Ltd.) and attached hereto as Annex A.

 

J.                                        “Reinsurance Agreement Losses” means
amounts paid by the Retrocedent on or after the Effective Date under the terms
of the Reinsurance Agreement in respect of (i) claims incurred under the
Reinsurance Agreement, including, without limitation, amounts paid in settlement
of claims and in satisfaction of judgments or any arbitral awards, (ii) loss
adjustment expenses of the reinsured that are ceded to the Retrocedent under the
Reinsurance Agreement and (iii) Extra Contractual Obligations in respect of the
Reinsurance Agreement.

 

K.                                    “Retrocession Term” has the meaning set
forth in Article 2.

 

Section 1.2.  Headings.  All captions, headings or titles preceding any
Section or Article in this Agreement are solely for convenience of reference and
are not part of this Agreement and shall not affect its meaning, construction or
effect.

 

Section 1.3.  Other Interpretative Provisions.  The following interpretive
provisions apply to this Agreement:  (a) a reference to any document or
agreement shall include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement; (b) the singular includes the plural and the plural includes the
singular; (c) the words “include,” “includes,” and “including” are not limiting;
and (d) the words “herein,” “hereof,” “hereunder,” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

 

TERM

 

The term of this Agreement (the “Retrocession Term”) shall commence at 12:01
a.m., Eastern Standard Time, on the Effective Date and shall remain in force
until such time as the Retrocedent has no further liability under the
Reinsurance Agreement.

 

ARTICLE 3

 

TYPE

 

Quota share retrocession.

 

ARTICLE 4

 

COVERAGE

 

The Retrocedent hereby cedes to the Retrocessionaire, and the Retrocessionaire
hereby assumes as reinsurance from the Retrocedent and agrees to pay
Retrocedent, 100% of Covered Losses.

 

ARTICLE 5

 

RETROCESSION PREMIUM

 

The premium payable by the Retrocedent hereunder is $32,200,000 (the
“Premium”).  The Premium will be retained by the Retrocedent as a deposit.

 

ARTICLE 6

 

RIGHTS AND SETTLEMENTS; RIGHTS OF ASSOCIATION

 

The Retrocessionaire agrees to take any and all actions necessary or appropriate
for the management of claims arising under the Reinsurance Agreement, including
without limitation investigating, assessing, adjusting, arbitrating, litigating
and settling claims, as appropriate.  The Retrocessionaire is hereby authorized
and directed to undertake all such actions on behalf of the Retrocedent.

 

The Retrocedent agrees to abide by the claim settlements of the
Retrocessionaire.  The Retrocessionaire shall be the sole judge of (i) the
interpretation of the Reinsurance Agreement, (ii) what shall constitute a claim
under the Reinsurance Agreement and (iii) the

 

3

--------------------------------------------------------------------------------


 

Retrocedent’s liability under the Reinsurance Agreement and the proper amounts
for the Retrocedent to pay thereunder for any reason, including by way of
settlement.

 

Subject to the foregoing, the Retrocedent shall have the right and shall be
given the opportunity, at its own expense, to associate with any party in the
defense of any suit or proceeding arising out of or connected with any claim
under a Reinsurance Agreement.  In such event, the Retrocessionaire and the
Retrocedent shall cooperate in all aspects of the defense of such suit or
proceeding.

 

ARTICLE 7

 


REPORTS AND REMITTANCES


 

Section 7.1.  Quarterly Report.  Within 30 days following the end of each
calendar quarter during the Retrocession Term, the Retrocedent will prepare and
deliver to the Retrocessionaire a report (the “Quarterly Report”) containing
information relevant to the calculation of the amount (other than amounts due
and owing pursuant to Article 8 hereof), if any, owed by or to the
Retrocessionaire hereunder in respect of such calendar quarter (which report
shall be in such form as the Retrocedent and the Retrocessionaire shall
reasonably agree).

 

Section 7.2.  Remittances.  Net payments owed to the Retrocessionaire shall
accompany the Quarterly Report.  Net payments owed to the Retrocedent shall be
made within ten (10) business days of delivery of the Quarterly Report;
provided, however, at the option and upon the demand of the Retrocedent, when
the amount due from the Retrocessionaire exceeds $100,000, the Retrocedent shall
be paid by wire transfer of same day federal funds within two business days
following the date of receipt by the Retrocessionaire of a special loss
accounting.

 

Section 7.3.  Reserve Report.  Within 30 days following the end of each calendar
quarter during the Retrocession Term, the Retrocessionaire will prepare and
deliver to the Retrocedent a report containing the Retrocessionaire’s good faith
estimate of the loss reserves to be established by the Retrocedent in respect of
the Reinsurance Agreement as of the end of such calendar quarter (which report
shall be in such form as the Retrocedent and the Retrocessionaire shall
reasonably agree).  The Retrocedent shall have no obligation to establish
reserves in accordance with such estimate.

 

ARTICLE 8

 

COLLATERAL/SECURITY

 

Section 8.1.  Collateral Statement.  From time to time during the Retrocession
Term, the Retrocedent will provide to the Retrocessionaire a written statement
(the “Collateral Statement”) of the amount (such amount, the “Collateral
Amount”) of collateral, if any, that

 

4

--------------------------------------------------------------------------------


 

the Retrocedent is required to post in respect of the Reinsurance Agreement.  In
addition, the Retrocedent will provide a Collateral Statement at the request of
the Retrocessionaire.

 

Section 8.2.  Collateral True-Up.

 

(a)                                  Promptly (and in any event within five
business days) following receipt of a Collateral Statement showing that the
Collateral Amount exceeds the Deposit Amount, in each case as of as of the date
of such Collateral Statement, the Retrocessionaire will transfer such difference
to the Retrocedent.  If on any day during the Retrocession Term the Collateral
Amount is less than the Deposit Amount, in each case as of such day, the
Retrocedent will promptly (and in any event within five business days of such
day) transfer to the Retrocessionaire the lesser of (i) such difference and (ii)
the positive difference between the Deposit Amount as of such day and
$32,200,000.

 

(b)                                 At any time after the Retrocessionaire fails
to make any payment owing to the Retrocedent under this Agreement as and when
due, the Retrocedent may appropriate so much of the Deposit Amount as may be
required to cure such default.  Until such time as the Deposit Amount has been
utilized in such manner or returned to the Retrocessionaire pursuant to the
terms hereof, interest thereon will be credited to the Retrocessionaire
quarterly at a rate per annum equal to 4.00%.  Upon expiry of the
Retrocessionaire’s liability hereunder, the Retrocedent shall pay to the
Retrocessionaire the Deposit Amount as of such date of expiry.

 

Section 8.3.  Surety Bond, Etc.  If on any day during the Retrocession Term the
Retrocedent is required to procure a surety bond or some other form of security
in connection with any litigation, arbitration or similar action (howsoever
described) arising out of or in any way connected to the Reinsurance Agreement,
the Retrocessionaire shall reimburse the Retrocedent for any and all costs
incurred by the Retrocedent in connection with such security.

 

ARTICLE 9

 

GENERAL CONDITIONS

 

Section 9.1.  Follow the Fortunes.  This Agreement is based on the original
terms of the Reinsurance Agreement so that the Retrocessionaire’s rights and
obligations vis-à-vis the Retrocedent with respect to the reinsurance provided
under this Agreement shall, subject to the terms of this Agreement, follow the
fortunes of the Retrocedent in all respects under the Reinsurance Agreement.

 

Section 9.2.  No Third Party Rights.  Nothing herein shall be construed to
expand the liability of the Retrocessionaire beyond what is specifically assumed
under this Agreement by creating in any third party any rights hereunder.

 

5

--------------------------------------------------------------------------------


 

Section 9.3.  Access to Records.  Upon reasonable notice, the Retrocessionaire
or its duly authorized representative shall have access to and the right to
inspect the books and records of the Retrocedent that pertain to this Agreement
or the Reinsurance Agreement.  In addition, the Retrocedent shall use
commercially reasonable efforts to cause JCJ Insurance Company to allow the
Retrocessionaire or its duly authorized representative to have access to and the
right to inspect the books and records of JCJ Insurance Company to the extent
such books and records pertain to the Reinsurance Agreement.

 

Section 9.4.  Offset.  The Retrocessionaire or the Retrocedent may offset any
balance(s) due from one party to the other under this Agreement.  The party
asserting the right of offset may exercise such right at any time whether the
balance(s) due are on account of premiums or losses or otherwise.  In the event
of the insolvency of a party hereto, offsets shall only be allowed in accordance
with applicable law.

 

Section 9.5.  Errors and Omissions.  Any inadvertent delay, omission or error
shall not be held to relieve either party hereto from any liability which would
attach to it hereunder if such delay, omission or error had not been made,
provided such delay, omission or error is rectified as soon as possible after
discovery.

 

Section 9.6.  Governing Law.  This Agreement shall be governed by and is to be
construed in accordance with the laws of the Islands of Bermuda without giving
effect to conflict of law rules thereof.

 

Section 9.7.  Arbitration. Any dispute or other matter that cannot be resolved
by the Retrocedent and the Retrocessionaire arising out of or relating to the
formation, interpretation, performance or breach of this Agreement, whether such
dispute arises before or after termination of this Agreement, shall be finally
settled by arbitration in Bermuda under the provisions of the Bermuda
International Arbitration and Conciliation Act 1993, as amended and
supplemented.  Arbitration will be initiated by the delivery of a written notice
of demand for arbitration by one party to the other within a reasonable time
after the dispute has arisen and cannot be otherwise settled by the parties.

 

Within thirty (30) days of the non-initiating party’s receipt of notice of
arbitration, each party will appoint a disinterested individual as arbitrator
and the two so appointed will then appoint a third arbitrator who will serve as
the umpire.  If either party fails to appoint an arbitrator within thirty (30)
days, the other party may appoint the second arbitrator.  If the two arbitrators
do not agree on a third arbitrator within thirty (30) days of the date on which
the second arbitrator was appointed, either party may apply to the Supreme Court
of Bermuda to appoint the third arbitrator.  The arbitrators will be present or
former officers of insurance or reinsurance companies or attorneys experienced
in reinsurance matters who do not have a personal or financial interest in the
result of the arbitration and who are not past or current officers, employees or
directors of the Retrocedent, the Retrocessionaire or their respective
affiliates.

 

6

--------------------------------------------------------------------------------


 

The arbitration hearings will be held in Bermuda, or such other place as the
parties may mutually agree.  Within thirty (30) days after appointment of the
third arbitrator, the panel shall meet and determine timely periods for briefs,
discovery procedures and schedules for hearings.  The decision of the panel
shall be rendered within forty-five (45) days following the termination of the
hearings.

 

In making its decision, the panel shall consider the customs and practices of
the reinsurance industry.  The decision of any two arbitrators when rendered in
writing shall be final and binding.  The panel is empowered to grant interim
relief as it may deem appropriate.  Judgment upon the award may be entered in
any court having jurisdiction thereof.  It is agreed that the arbitrators shall
not have the jurisdiction to authorize or award, and neither party hereto shall
be liable for, any punitive, exemplary or consequential damage awards between
the parties hereto.  For the avoidance of doubt, the parties acknowledge and
agree that Extra Contractual Obligations (as defined herein) are included in
Covered Losses and are not included in the category of damages that may not be
awarded pursuant to the immediately preceding sentence.

 

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator.  The
remaining costs of the arbitration shall be allocated by the panel.  The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

 

The procedures specified in this Section will be the sole and exclusive
procedures for the resolution of irreconcilable disputes between the parties
arising out of or relating to this Agreement.

 

This Section shall survive the termination of this Agreement.

 

Section 9.8.  Notice.  As used in this Agreement, notice shall mean any and all
notices, requests, demands or other communications required or permitted to be
given hereunder.  All notices shall be in writing and shall be (i) delivered
personally, (ii) sent by an overnight delivery service, or (iii) sent by
confirmed facsimile transmission, addressed to the parties at the addresses set
forth below.  Any such notice shall be deemed given (i) in the case of personal
delivery, when so delivered personally, (ii) if sent by overnight delivery
service, one day after delivery of such notice to such service, and (iii) if
sent by confirmed facsimile transmission, at the time of transmission.

 

If to the Retrocedent:

 

Assured Guaranty Re Overseas Ltd.

Victoria Hall

11 Victoria Street

PO Box HM 1826

Hamilton, Bermuda HM HX

Facsimile:  441-292-1563

Attention: Corporate Secretary

 

7

--------------------------------------------------------------------------------


 

with a copy to:

 

ACE Capital Re Inc.

1325 Avenue of the Americas

New York, New York 10019

Telephone:  212-974-0100

Facsimile:   212-581-3268

Attention:  General Counsel

 

If to the Retrocessionaire:

 

ACE INA Overseas Insurance Company Ltd.

c/o ACE Bermuda Insurance Ltd.

ACE Global Headquarters

17 Woodbourne Avenue

Hamilton HM 08

Bermuda

Telephone:  (441) 295-5200

Facsimile:  (441) 295-5221

Attention:  Chief Financial Officer

 

The Retrocedent and the Retrocessionaire shall provide each other with wiring
instructions for monies to be transferred under this Agreement promptly after
execution of this Agreement and at the time of any change in such instructions.

 

Section 9.9.  Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other party.

 

Section 9.10.  Amendments.  This Agreement may not be modified or amended except
by mutual written consent of the parties.

 

Section 9.11.  Changes to Reinsurance Agreement.  The Retrocedent shall not
amend, modify, supplement or assign the Reinsurance Agreement without the prior
written consent of the Retrocessionaire (such consent not to be unreasonably
withheld).

 

Section 9.12.  Waivers.  The terms of this Agreement may be waived only with the
written consent of the party waiving compliance. No failure or delay in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

Section 9.13.  Entire Agreement; Rights and Remedies.  This Agreement
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes all

 

8

--------------------------------------------------------------------------------


 

prior written and oral statements with respect hereto.  The rights and remedies
provided herein are cumulative and are not exclusive or any rights or remedies
that any party may have at law or in equity.

 

Section 9.14.  Counterparts.  This Agreement may be executed in any number or
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Section 9.15.  Severability.  If any term, provision, covenant or condition of
this Agreement, or the application thereof to any party or circumstances, shall
be held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants and conditions shall continue in full
force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, but only if (a) this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and (b) the deletion of such
portion of this Agreement does not substantially impair the respective benefits
or expectations for the parties to this Agreement.

 

Section 9.16.  Further Assurances.  Each party hereto shall, at any time and
from time to time after the first date written above, upon request of any other
party hereto, do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged and delivered, all such further acts, instruments,
assignments and assurances as may be reasonably required in order to carry out
the intent of this Agreement.

 

[The next page is the signature page.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by a duly authorized officer
of each of the parties as of the date first above written.

 

 

ASSURED GUARANTY RE OVERSEAS LTD.

 

 

By:

/s/ Paulette Hurst

 

 

Name: Paulette Hurst

 

Title: Assistant Secretary

 

 

ACE INA OVERSEAS INSURANCE COMPANY LTD.

 

 

By:

/s/ Andrew M. Gibbs

 

 

Name: Andrew M. Gibbs

 

Title: CFO

 

10

--------------------------------------------------------------------------------


ANNEX A

 

QUOTA SHARE REINSURANCE AGREEMENT

(the “Agreement”)

 

between

 

JCJ INSURANCE COMPANY

(the “Company”)

 

and

 

KRE REINSURANCE LTD.

(the “Reinsurer”)

 

3.5% xs 8.5% Layer

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE 1. REINSURANCE COVERAGE

 

The Company hereby cedes to the Reinsurer on a quota share basis, and the
Reinsurer hereby assumes from the Company on a quota share basis, 100% of the
liability of the Company under the Residual Value Insurance Policy entered into
between the Company (as insurer) and World Omni Financial Corporation (as
insured) (the “Original Insured”), a copy of which is attached hereto as Annex A
(as the same may be amended, modified or assigned in accordance with the terms
hereof, the “Policy”).

 

ARTICLE 2. TERM

 

The term of this Agreement (the “Term”) shall be coterminous with the term of
the Policy.

 

ARTICLE 3. PREMIUM

 

The premium payable to the Reinsurer hereunder (the “Reinsurance Premium”) is
$26,250,000.  The Reinsurance Premium is payable in three equal installments, as
follows: (i) the first installment is payable within 12 days following execution
of this Agreement; (ii) the second installment is payable on July 3, 2000 and
(iii) the third installment is payable on January 3, 2001.  For the avoidance of
doubt, the second and third installments of the Reinsurance Premium shall be
payable notwithstanding the termination of the Term prior to the payment date
for one or both of such installments.  The Reinsurance Premium shall be
transmitted to the Reinsurer through Cooper Gay, 120 Wall Street, New York, NY
10005.

 

--------------------------------------------------------------------------------


 

ARTICLE 4. REPORTS; ACCOUNTS AND REMITTANCES.

 

The Company shall forward to the Reinsurer all accounts received by the Company
pursuant to Article 5 of the Policy and all reports received by the Company
pursuant to Article 6 of the Policy.  Amounts payable by the Reinsurer to the
Company to reimburse the Company for the Reinsurer’s share of losses under the
Policy and for any other amounts due to the Company under this Agreement shall
be paid no later than the last day of the calendar quarter in which the
Reinsurer receives an accounting from the Company with respect to such amounts. 
All amounts owing by the Reinsurer to the Company hereunder shall be transmitted
to the account of the Company specified in writing to the Reinsurer.

 

ARTICLE 5. ACCESS TO RECORDS

 

The Reinsurer, its authorized representatives and its retrocessionaires shall
have access to the books and records of the Company at all reasonable times for
the purpose of obtaining information concerning this Agreement or its subject
matter and the right to make copies thereof (at its own expense).

 

The Company shall secure for the Reinsurer rights of audit with respect to the
Original Insured that are comparable to those granted by the Original Insured to
the Company under the Policy.

 

ARTICLE 6. COVENANTS

 

The Company shall not amend, modify or terminate, or waive any provision of, the
Policy without the prior written consent of the Reinsurer.

 

The Company shall enforce its rights under the Policy to the fullest extent
permitted by law.

 

The Company shall not consent to any modification by the Original Insured of the
Original Insured’s servicing, remarketing or loss mitigation practices without
the prior written consent of the Reinsurer.

 

ARTICLE 7. EXCLUSIONS

 

This Agreement does not cover (i) bad faith, punitive damages or other
extracontractual liability asserted against the Company, its officers,
directors, employees or agents, (ii) any payment by the Company in excess of its
contractual obligations under the Policy, and (iii) office expenses of the
Company and salaries of officials and employees of the Company.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 8. CREDIT FOR REINSURANCE

 

To the extent necessary to permit the Company to receive full credit in the
statutory statements it is required to file with the Vermont Insurance
Department for the outstanding loss reserves and unearned premium reserves ceded
hereunder (collectively, the “Obligations”), the Reinsurer shall, promptly
following receipt of a statement setting forth the Obligations, either (at the
option of the Reinsurer) (i) apply for and provide the Company with a clean,
unconditional and irrevocable letter of credit in the amount specified in such
statement with terms and issued by a bank acceptable to the Vermont Insurance
Department and reasonably acceptable to the Company, for the purpose of credit
for reinsurance (the “Letter of Credit”) or (ii) establish a trust account for
the benefit of the Company (the “Trust Account”) with a bank acceptable to the
Vermont Insurance Department and reasonably acceptable to the Company and
deposit in the Trust Account the amount specified in such statement, for the
purpose of credit for reinsurance. At intervals that are no more frequent than
once per calendar quarter, the Company shall prepare a specific statement, for
the sole purpose of amending the Letter of Credit or adjusting the balance in
the Trust Account, of the Obligations, and, to the extent the Obligations
reflected in such statement are greater than the amount of the Letter of Credit
or the balance of the Trust Account, the Reinsurer shall secure an amendment of
the Letter of Credit or shall deposit additional assets in the Trust Account, as
applicable.  The cost of any Letter of Credit (and amendments thereto) and/or
Trust Account provided pursuant to this Article shall be borne solely by the
Company.

 

If the Reinsurer elects to establish a Trust Account, the trustee of the Trust
Account and the trust agreement shall comply with all applicable requirements of
regulatory authorities having jurisdiction over the Company.  The assets
deposited in the Trust Account shall be valued according to their current fair
market value, and shall consist only of cash (United States legal tender),
certificates of deposit issued by a United States bank and payable in United
States legal tender, and investments of the type permitted by the Vermont
Insurance Code, or any combination of the above, provided that such investments
are issued by an institution that is not the Reinsurer or the Company or the
parent, subsidiary or affiliate of either the Reinsurer or the Company.  Prior
to depositing assets with the trustee, the Reinsurer shall execute assignments,
endorsements in blank, or transfer legal title to the trustee of all shares,
obligations or any other assets requiring assignments, in order that the
Company, or the trustee upon the direction of the Company, may whenever
necessary negotiate any such assets without consent or signature from the
Reinsurer or any other entity.  All settlements of account between the Company
and the Reinsurer shall be made in cash or its equivalent.

 

If the Reinsurer has established a Trust Account and the statement shows that
the Obligations are less than the balance of the Trust Account as of the
statement date, the Reinsurer shall have the right to seek approval from the
Company to withdraw from the Trust Account all or any part of the assets
contained therein and transfer such assets to the Reinsurer, provided that,
after such withdrawal and transfer, the market value of the assets in the Trust
Account is not less than 102 percent of the Obligations.  In addition, the
Reinsurer shall have the right to seek approval from the Company to withdraw
from the Trust Account all or any part of the assets contained therein and
transfer such assets to the Reinsurer, provided that the Reinsurer shall, at the
time of such withdrawal, replace

 

3

--------------------------------------------------------------------------------


 

the withdrawn assets with other assets meeting the above requirements and having
a market value at least equal to the market value of the assets withdrawn so as
to maintain at all times the deposit in the required amount.  The Company shall
be the sole judge as to the application of this provision, but shall not
unreasonably or arbitrarily withhold its approval.

 

Notwithstanding any other provision of this Agreement, the Company or any
successor by operation of law of the Company including, without limitation, any
liquidator, rehabilitator, receiver or conservator of the Company, may draw upon
the Letter of Credit or withdraw assets from the Trust Account, without
diminution because of the insolvency of any party hereto, at any time and
undertake to use and apply the sum drawn for one or more of the following
purposes only:

 

1.     To reimburse the Company for the Reinsurer’s share of premiums returned
to the Original Insured on account of cancellation of the Policy;

2.     To reimburse the Company for the Reinsurer’s share of losses paid by the
Company under the terms and provisions of the Policy;

3.     To fund an account with the Company in an amount at least equal to the
deduction, for reinsurance ceded, from the Company’s liabilities for the
reinsurance ceded hereunder (such amounts shall include, but not be limited to,
amounts for outstanding losses and unearned premium reserves); and

4.     To pay any other amounts the Company claims are under this Agreement.

 

The Company shall pay interest at the prime rate of interest on amounts held
pursuant to paragraph 3 above.  The Company shall return to the Reinsurer
amounts drawn in excess of the actual amounts required for paragraphs 1, 2 and 3
above and, with respect to paragraph 4 above, any amounts that are subsequently
determined not to be due.

 

ARTICLE 9. GENERAL PROVISIONS

 

1.     Insolvency. In the event of the insolvency of the Company, this
reinsurance shall be payable directly to the Company, or its liquidator,
receiver, conservator or statutory successor, on the basis of the liability of
the Company without diminution because of the insolvency of the Company or
because the liquidator, receiver, conservator or statutory successor of the
Company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the Company
shall give written notice to the Reinsurer of the pendency of each claim against
the Company with respect to which the Reinsurer may have liability under this
Agreement within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership.  During the pendency of such
claim, the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the court, against the Company
as part of the expense of conservation or liquidation to the extent of a pro
rata share of the benefit which may accrue to the Company solely as a result of
the defense undertaken by the Reinsurer.

 

4

--------------------------------------------------------------------------------


 

2.     Errors and Omissions. Any inadvertent delay, omission or error shall not
be held to relieve either party hereto from any liability that would attach to
it under this Agreement if such delay, omission or error had not been made,
provided such delay, omission or error is rectified as soon as possible after
discovery thereof.

 

3.     Recoveries. The Company shall credit the Reinsurer with its pro rata
share of any recoveries or reimbursements received by the Company under the
Policy.

 

4.     Arbitration. Should an irreconcilable difference of opinion or dispute
arise between the parties to this Agreement as to the interpretation of this
Agreement, or as to transactions with respect to this Agreement, such
differences or dispute shall, before bringing any action or suit hereunder,
first be submitted to the decision of a board of arbitration composed of two
arbiters and an umpire, meeting in New York, New York, except as hereinafter
provided or unless otherwise agreed in writing by the parties.

 

To initiate arbitration, either party shall notify the other party in writing of
its desire to arbitrate, stating the nature of its dispute, the remedy sought
and the identity of its chosen arbiter, and shall request that the responding
party appoint and identify its own arbiter.

 

The members of the board of arbitration shall be active or retired disinterested
officials of insurance or reinsurance companies and may not be a present or
former officer, attorney or consultant of either party.  After each party
appoints its arbiter, the two arbiters shall choose an umpire before instituting
the hearing. If the respondent fails to appoint its arbiter within four weeks
after being requested to do so by the claimant, the latter shall also appoint
the second arbiter.  If the two arbiters fail to agree on the appointment of an
umpire within four weeks after their nomination, the umpire shall by chosen by
the President of the American Arbitration Association and shall be a person
meeting the qualifications set forth above.

 

Claimant shall submit its initial brief within 20 days from the employment of
the umpire.  The respondent shall submit its brief within 20 days thereafter,
and the claimant may submit a reply brief within 10 days after the filing of the
respondent’s brief. The board shall make its decision with regard to the
customary usage of the insurance and reinsurance business’. The board is
released from all judicial formalities and may abstain from the strict rules of
the law, interpreting this Agreement as an honorable undertaking, rather than
merely a legal obligation.  The board shall make its decision, describing its
reasons therefor in writing, within 30 days following the termination of the
hearings, unless the parties consent to an extension.  A majority decision of
the board shall be final and binding upon the parties to the proceedings.  The
judgment upon the award entered by the arbiters may be entered in any court of
proper jurisdiction and may be enforced in any such court.  By agreement between
two members of the board, the time intervals contained in this Article will be
extended.

 

Each party shall bear the expense of its own arbiter and shall jointly and
equally bear with the other party the expense of the umpire.  The remaining
costs of the arbitration proceedings shall be allocated by the board.

 

5

--------------------------------------------------------------------------------


 

This Article shall survive the termination of this Agreement.

 

5.     Offset. The Company and the Reinsurer have the right to offset any
balance(s) due from one to the other under this Agreement or under any other
agreements between the parties.  In the event of the insolvency of the Company
or the Reinsurer, offsets shall only be allowed in accordance with applicable
law.

 

6.     Taxes. The Reinsurer shall have no liability for any taxes payable with
respect to this Agreement or the Policy.

 

7.     Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of New York, without giving effect to the conflict of law
rules thereof.

 

8.     Follow the Fortunes; Honorable Undertaking; No Third Party Rights. 
Except as otherwise specifically provided in this Agreement, this Agreement
shall be subject to the same rates, terms, conditions, interpretations, waivers,
the exact proportion of premiums paid to the Company and to the same
modifications, alterations and cancellations as the Policy, the true intent of
this Agreement being that the Reinsurer shall, in every case to which this
Agreement applies and in the proportion specified in this Agreement, follow the
fortunes of the Company. This Agreement shall be construed as an honorable
undertaking between the Company and the Reinsurer and shall not be defeated by
technical legal constructions.  However, nothing in this Agreement shall be
construed to expand the liability of the Reinsurer beyond what is specifically
assumed thereunder by creating rights of any third party, including any insured
of the Company, in or under this Agreement.

 

9.     Notices. All notices, requests, demands or other communications required
or permitted to be given under this Agreement shall be hand delivered, sent by
confirmed facsimile transmission, mails by first class certified mail, return
receipt requested, or sent by an overnight delivery service, addressed to the
party at its address set forth below or to such other address as such party may
designate in writing:

 

If to the Company:

 

JCJ Insurance Company

Harborside Professional Building

85 Prim Road

PO Box 450

Colchester, VT 05446

Attn: K. WESTOVER

Fax : 802 - 863-2198

 

6

--------------------------------------------------------------------------------


 

If to the Reinsurer:

 

KRE Reinsurance Ltd.

Victoria Hall

PO Box HM 1826

Hamilton, Bermuda HM HX

Telecopier No.: 441-292-1563

Attn: Corporate Secretary

 

with a copy to:

 

Capital Re Solutions Incorporated

1325 Avenue of the Americas

New York, NY 10019

Telecopier No.: 212-581-3268

Attn: General Counsel

 

10.   Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and Reinsurer and their respective successors and assigns:  This
Agreement may not be assigned by either party without the prior written consent
of the other party.

 

11.   Amendment. No amendment or modification of this Agreement shall be
effective unless in writing and signed by a duly authorized officer of each
party.

 

12.   Headings. The headings used in this Agreement are intended and inserted
solely for convenience of reference and shall not effect the meaning,
interpretation, construction or effect of this Agreement.

 

13.   Counterparts.  This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of a number of copies hereof signed by
less than both, but together signed by both, of the parties hereto.

 

14.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the contents of this Agreement, and supersedes prior
agreements, understandings and negotiations, oral and written, with respect
hereto.

 

15.   Waiver. No waiver of this Agreement shall be effective unless in writing
and signed by a duly authorized officer of the party granting the waiver.  The
failure of a party to enforce any provision of this Agreement shall not
constitute a waiver by such party of such provision.  The past waiver of a
provision by a party shall not constitute a course of conduct or waiver in the
future of that same provision.

 

7

--------------------------------------------------------------------------------


 

16.   Cancellation.  This Agreement may be canceled by the Reinsurer for
non-payment of the Reinsurance Premium, but shall not be cancelable for any
other reason by either party.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of December [ 29 ], 1999.

 

 

KRE REINSURANCE LTD.

 

 

By :

/s/ Rebecca L. Carne

 

 

Name: REBECCA L. CARNE

 

Title:   Asst. Sec.

 

JCJ INSURANCE COMPANY

 

 

By:

/s/ Gerald M. Florence

 

 

Name: Gerald M. Florence

 

Title:   Vice President

 

8

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

RESIDUAL VALUE INSURANCE POLICY

 

between

 

WORLD OMNI FINANCIAL CORP

(the “Insured”)

 

and

 

JCJ INSURANCE COMPANY

(the “Insurer”)

 

3.5% xs 8.5% Layer

 

Policy number LRV0002

 

This Amended and Restated Residual Value Insurance Policy (this “Policy”) amends
and restates in its entirety the Residual Value Insurance Policy dated as of
December 29, 1999 entered into by and between the Insured and the Insurer. In
consideration of the Premium and in reliance upon the information provided by
the Insured to the Insurer, the parties agree as follows:

 

ARTICLE 1. TERM OF POLICY

 

The Policy shall be effective as of July 1, 1999 (the “Effective Date”) and
shall continue in force until the last Scheduled Lease Termination Date or, if
applicable, the last Revised Lease Termination Date to occur with respect to the
Covered Leases (the “Term”).

 

ARTICLE 2. PREMIUM

 

The premium payable to the Insurer hereunder (the “Premium”) is $26,250,000. The
Premium is net of all taxes and brokerage commissions. The Premium is payable in
three equal installments, as follows: (i) the first installment is payable
within 10 days following execution of this Policy; (ii) the second installment
is payable on July 1, 2000 and (iii) the third installment is payable on January
1, 2001.

 

ARTICLE 3. INSURING CLAUSE; COINSURANCE

 

The Insurer shall pay 90% of Covered Losses in excess of the Attachment Point up
to the Limit of Liability.

 

The Insured shall retain net for its account and not insure (i) Covered Losses
up to the Attachment Point and (ii) 10% of Covered Losses in excess of the
Attachment Point up to the Limit of Liability.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 4. DEFINITIONS

 

The following terms shall have the respective meanings ascribed to them below:

 

Actual Termination

 

 

Date:

 

With respect to a lease transaction, the date that is 31 days after the date on
which the final lease payment thereunder is required to be made; provided, if
the final lease payment is prepaid, “Actual Termination Date” shall mean the
date on which the final lease payment is made.

 

 

 

Adjusted Black Book Wholesale

Average Value:

 

The “average wholesale” value established by the Black Book Used Car Market
Guide, provided monthly by National Auto Research. This publication sets forth
the current market value at the Scheduled Lease Termination Date for each
Covered Lease by make, model and optional equipment.

 

 

 

Attachment Point:

 

Covered Losses equal to $423,665,329 (i.e., 8.5% of the In-force Aggregate
Residual Value).

 

 

 

Covered Lease:

 

Each lease transaction with respect to an automobile included in the Data Base
that (i) is  outstanding as of the Effective Date, (ii) has a Disposal Date that
is no later than 90 days after the Actual Termination Date for such lease
transaction and (iii) actually terminates no earlier than 60 days prior to its
Scheduled Lease Termination Date and no later than six months after its
Scheduled Lease Termination Date; provided, however, a lease transaction that
terminates within 180 days prior to its Scheduled Lease Termination Date shall
also be included as a Covered Lease if, and only if, clauses (i) and (ii) above
are satisfied and Loss arising from such lease transaction is no greater than
90% of the Expected Loss for such lease transaction, and provided that only
30,802 lease transactions may be included as Covered Leases pursuant to this
proviso (each lease transaction meeting the criteria of this proviso is referred
to herein as an “Early Termination Covered Lease”); provided, further, a lease
transaction that terminates more than six months after its Scheduled Lease
Termination Date shall also be included as a Covered Lease if, and only if,
clauses (i) and (ii) above are satisfied and (x) a Lease Extension is made with
respect to such Covered Lease, (y) Loss arising from such lease transaction is
less than the Expected Loss for such lease transaction and (z) such lease
transaction actually terminates no earlier than its Revised Lease Termination
Date.

 

2

--------------------------------------------------------------------------------


 

Covered Losses:

 

Quarterly Losses paid by the Insured with respect to Covered Leases.

 

 

 

Data Base:

 

The electronic files provided to Capital Re Solutions Incorporated by the
Insured on December 10, 1999 entitled “LeMansAcctDetail” and “ALGAcctDetail”
that satisfy the “PORT 2” ABS Field (a total of 308,028 records).

 

 

 

Depreciation:

 

With respect to an automobile that is the subject of a Lease Extension, an
amount equal to the Revised Lease Payment for such Lease Extension less interest
at an annual rate of 7.75% on the WOFCO Residual Value for such automobile.

 

 

 

Disposal Date:

 

With respect to a lease transaction, the date on which the automobile covered by
such lease is sold.

 

 

 

Early Termination

 

 

Covered Lease:

 

See definition of Covered Lease.

 

 

 

Excess Damage:

 

With respect to a Covered Lease, the amount payable by the lessee under such
Covered Lease to the Insured to restore the automobile which is the subject of
such Covered Lease to the Insured’s standard for normal wear and tear (whether
or not actually recovered).

 

 

 

Excess Mileage:

 

With respect to a Covered Lease, the cost associated with excess mileage
calculated in accordance with the terms of such Covered Lease (whether or not
actually recovered).

 

 

 

Expected Loss:

 

With respect to an automobile included in the Data Base, the amount set forth in
the Data Base with respect to such automobile under the column headed
[GAIN_LOSS].

 

 

 

Gain:

 

With respect to an automobile included in the Data Base, an amount equal to Net
Realized Value for such automobile less WOFCO Residual Value for such
automobile; provided, if such calculation results in a negative amount, Gain
with respect to such automobile shall equal zero.

 

 

 

In-force Aggregate

 

 

Residual Value:

 

$4,984,297,988.

 

 

 

Lease Extension:

 

The extension of a lease transaction for periods of 12 to 47 months.

 

 

 

Limit of Liability:

 

Covered Losses equal to $157,005,386 (i.e., 90% of 3.5% of In-force Aggregate
Residual Value).

 

3

--------------------------------------------------------------------------------


 

Loss:

 

(i) With respect to an automobile included in the Data Base other than an
automobile described in clause (ii) below, an amount equal to WOFCO Residual
Value for such automobile less Net Realized Value for  such automobile;
provided, if the calculation described in this clause (i) results in a negative
amount, Loss with respect to such automobile shall equal zero, and (ii) with
respect to an automobile leased pursuant to an Early Termination Covered Lease,
an amount equal to the lesser of (A) 75% of Expected Loss for such automobile
and (B) an amount equal to WOFCO Residual Value for such automobile less Net
Realized Value for such automobile; provided, if the calculation described in
this subclause (B) results in a negative amount, Loss with respect to such
automobile shall equal zero.

 

 

 

Net Realized

 

 

Value:

 

With respect to an automobile included in the Data Base, the greater of the
following:

 

 

 

 

 

•      Adjusted Black Book Wholesale Average Value for such automobile; and

 

 

•      Net Sales Price for such automobile plus Excess Mileage and Excess
Damage.

 

 

 

Net Sales Price:

 

With respect to an automobile included in the Data Base, the price actually
received in a commercially reasonable sale of such automobile, net of any
reasonable expenses to affect such sale.

 

 

 

Quarterly Loss:

 

With respect to any calendar quarter during the Term, the sum of all Losses with
respect to Covered Leases that terminate in such calendar quarter less the sum
of all Gains with respect to Covered Leases that terminate in such calendar
quarter.

 

 

 

Revised Lease

 

 

Payment:

 

With respect to a Lease Extension, the greater of (i) the monthly amount payable
under such Lease Extension and (ii) 87.5%, 77.5% or 72.5% (with respect to a
12-23 month, 24-35 month and 36-47 month extension, respectively) of the
original monthly lease payment.

 

4

--------------------------------------------------------------------------------


 

Revised Lease

 

 

Termination Date:

 

With respect to a Covered Lease which is the subject of a Lease Extension, the
date that is 31 days after the date scheduled for the final lease payment to be
made under such Lease Extension; provided, if the final lease payment is
prepaid, “Revised Lease Termination Date” shall mean the date on which the final
lease payment is made.

 

 

 

Scheduled Lease

 

 

Termination Date:

 

With respect to a Covered Lease, the date that is 31 days after the date
originally scheduled for the final lease payment to be made under such Covered
Lease; provided, if the final lease payment is prepaid, “Scheduled Termination
Date” shall mean the date on which the final lease payment is made.

 

 

 

WOFCO Residual

 

 

Value:

 

With respect to an automobile included in the Data Base, the amount set forth in
the Data Base with respect to such automobile under the column headed
[WOFC_RESID]; provided, however, with respect to an automobile included in the
Data Base that is the subject of a Lease Extension, WOFCO Residual Value means
the amount set forth in the Data Base with respect to such automobile under the
column headed [WOFC_RESID] less the portion of the Revised Lease Payment that
represents Depreciation of such automobile.

 

ARTICLE 5. ACCOUNTS AND REMITTANCES

 

Within 30 calendar days following the close of each calendar quarter, the
Insured will provide the Insurer with a statement of Quarterly Losses for such
calendar quarter. Once the Attachment Point has been reached, to the extent
Quarterly Losses is a positive amount, the Insurer shall pay 90% of Quarterly
Losses, subject to the Limit of Liability, no later than the last day of the
calendar quarter in which such Quarterly Statement is received. To the extent
Quarterly Losses is a negative amount, the absolute value of such amount will be
considered excess Gain and shall be carried forward and included in the
calculation of Quarterly Loss for the following calendar quarter. All amounts
payable by one party hereto to the other party hereto shall be transmitted
through McGriff, Seibels & Williams, Inc., 2211 7th Avenue South, Birmingham,
Alabama 35233.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 6. REPORTS; ACCESS TO RECORDS

 

Within 30 days following the end of each calendar month during the Term, the
Insured shall send the Insurer a report (which may be in electronic format)
containing the information in the format described in Schedule 1 hereto.

 

The Insurer, its authorized representatives and its retrocessionaires shall have
access to the books and records of the Insured at all reasonable times for the
purpose of obtaining information concerning this Policy or its subject matter
and the right to make copies thereof (at its own expense).

 

ARTICLE 7. COVENANTS

 

The Insured shall not modify or terminate any end-of-term servicing or
remarketing arrangements without the prior written consent of the Insurer.

 

The Insured shall not sell all or substantially all of the Covered Leases
without the written consent of the Insurer, which consent shall not be
unreasonably withheld.

 

Without the prior written consent of the Insurer, the Insured shall not modify
its current or committed servicing, remarketing or loss mitigation practices
with respect to the Covered Leases; shall continue to exercise the level of
diligence in connection with such practices as it currently exercises; and in
all events shall conduct such servicing, remarketing and loss mitigation as if
no insurance existed hereunder.

 

ARTICLE 8. GENERAL PROVISIONS

 

1.            Offset. The Insured and the Insurer have the right to offset any
balance(s) due from one to the other hereunder. In the event of the insolvency
of a party hereto, offsets shall only be allowed in accordance with applicable
law.

 

2.            Governing Law.  This Policy shall be governed by and interpreted
in accordance with the laws of the State of New York, without regard to its
conflict of law principles.

 

3.            Assignment.  This Policy shall be binding upon and inure to the
benefit of the Insurer and the Insured and their respective successors and
assigns.  This Policy may not be assigned by either party without the prior
written consent of the other party.

 

4.            Amendment.  No amendment or modification of this Policy shall be
effective unless in writing and signed by a duly authorized officer of each
party.

 

5.            Insolvency.  The Insurer’s liability hereunder shall not increase
or decrease as a result of the receivership, insolvency or inability to pay of
the Insured.

 

6

--------------------------------------------------------------------------------


 

6.           Headings.  The headings used in this Policy are intended and
inserted solely for convenience of reference and shall not effect the meaning,
interpretation, construction or effect of this Policy.

 

7.           Counterparts.  This Policy may be executed by the parties in
separate counterparts; each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of a number of copies hereof signed by
less than both, but together signed by both, of the parties hereto.

 

6.           Entire Agreement. This Policy constitutes the entire agreement
between the parties with respect to the contents of this Policy, and supersedes
prior agreements, understandings and negotiations, oral and written, with
respect hereto.

 

9.           Waiver.  No waiver of this Policy shall be effective unless in
writing and signed by a duly authorized officer of the party granting the
waiver.  The failure of a party to enforce any provision of this Policy shall
not constitute a waiver by such party of such provision.  The past waiver of a
provision by a party shall not constitute a course of conduct or waiver in the
future of that same provision.

 

10.         Taxes.  Any taxes payable with respect to this Policy shall be borne
by the Insured and shall be paid directly by the Insured.

 

11.         Cancellation. This Policy may be canceled by the Insurer for
non-payment of the Premium, but shall not be cancelable for any other reason by
either party.

 

IN WITNESS WHEREOF, the parties have caused this Policy to be executed by their
duly authorized officers as of December 30, 1999.

 

WORLD OMNI FINANCIAL CORP

 

 

By:

   /s/ Alan Browdy

 

 

Name: Alan Browdy

 

Title:   Vice President

 

JCJ INSURANCE COMPANY

 

 

By:

   /s/ Kathryn Westover

 

 

Name: Kathryn Westover

 

Title:   ARS Management
02        as Managers

 

7

--------------------------------------------------------------------------------


 

Schedule 1

 

The following information shall be provided by the Insured to the Insurer within
thirty days following the end of each month during the Term:

 

a)      Number of Units;

b)      Amount of Loss under the Agreement;

c)      WOFCO Residual Value;

d)      ALG Projected Gain/(Loss) Value;

 

The information shall be summarized by Scheduled Termination Month for each of
the 21 Term Group Codes. Summaries shall also be provided for each Scheduled
Termination Year and in total.

 

The ALG Projected Gain/(Loss) Value shall be determined from the ALG Gain_Loss
Column for the ALGAcctDetails electronic file. For those records contained in
the LeMansAcctDetail file, the ALG Projected Gain/(Loss) shall be calculated as
the product of the WOFC_MSRP and the ALG_PCT less the WOFC_RESID.

 

8

--------------------------------------------------------------------------------